                                                                       Case 2:16-cv-00416-JCM-GWF Document 53 Filed 12/03/18 Page 1 of 4




                                                            1     MELANIE D. MORGAN, ESQ.
                                                                  Nevada Bar No. 8215
                                                            2     TENESA S. POWELL, ESQ.
                                                                  Nevada Bar No. 12488
                                                            3     AKERMAN LLP
                                                                  1635 Village Center Circle, Suite 200
                                                            4     Las Vegas, NV 89134
                                                                  Telephone: (702) 634-5000
                                                            5     Facsimile: (702) 380-8572
                                                                  Email: melanie.morgan@akerman.com
                                                            6            tenesa.powell@akerman.com
                                                            7     Attorneys for Plaintiff The Bank of New York Mellon fka The Bank of New
                                                                  York as Trustee for the Certificateholders of CWABS, Inc., Asset-Backed
                                                            8     Certificates, Series 2005-3
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  THE BANK OF NEW YORK MELLON FKA                   Case No.: 2:16-cv-00416-JCM-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12    THE BANK OF NEW YORK AS TRUSTEE
AKERMAN LLP




                                                                  FOR THE CERTIFICATEHOLDERS OF
                                                            13    CWABS       INC.,       ASSET-BACKED
                                                                  CERTIFICATES, SERIES 2005-3,                      STIPULATION AND ORDER OF FINAL
                                                            14                                                      JUDGMENT CONFIRMING EXISTENCE
                                                                                              Plaintiff,            AND VALIDITY OF DEED OF TRUST
                                                            15    vs.
                                                            16    CASTLE BAY SHORE VILLAGE OF LOS
                                                                  PRADOS HOMEOWNERS ASSOCIATION
                                                            17    A/K/A CASTLE BAY SHORE COMMUNITY
                                                                  ASSOCIATION,      INC.;   NEVADA
                                                            18    ASSOCIATION SERVICES, INC.; AND
                                                                  NEVADA NEW BUILDS, LLC,
                                                            19
                                                                                              Defendants.
                                                            20

                                                            21   NEVADA NEW BUILDS, LLC,
                                                            22                         Counterclaimant,
                                                            23   vs.
                                                            24   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            25   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWABS        INC.,       ASSET-BACKED
                                                            26   CERTIFICATES, SERIES 2005-3,
                                                            27                         Counterdefendant.
                                                            28
                                                                  APN 125-36-411-078                        1
                                                                  42659275;1
                                                                    Case 2:16-cv-00416-JCM-GWF Document 53 Filed 12/03/18 Page 2 of 4




                                                            1           Plaintiff The Bank of New York Mellon f/k/a the Bank of New York, as Trustee for the

                                                            2    Certificateholders CWALT, Inc., Alternative Loan Trust 2006--6CB, Mortgage Pass-Through

                                                            3    Certificates, Series 2006-6CB (BNY Mellon) and defendants Castle Bay Shore Village of Los

                                                            4    Prados Homeowners Association (Castle Bay), Nevada New Builds, LLC (NNB), and Nevada

                                                            5    Association Services, Inc,. (NAS), through their counsel of record, stipulate as follows:

                                                            6           1.      This matter relates to real property located 4913 Ocean Shores Way, Las Vegas,

                                                            7    Nevada, APN 125-36-411-078 (the Property). The Property is more specifically described as:

                                                            8             Parcel I:
                                                            9             Lot Ten (10) in Block Six (6) of LOS PRADOS PHASE 1-UNIT 1, as shown on the
                                                                          map thereof on file in Book 34 of Plats, page 1 in the Office of the County Recorder
                                                            10
                                                                          of Clark County, Nevada and as amended by Certificate of Amendment Recorded
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                          February 12, 1986 in Book 860212 of Official Records as Document No. 00507.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                          Parcel II:
AKERMAN LLP




                                                            13
                                                                          A non-exclusive easement for the benefit of and appurtenant to the above described
                                                            14            lots for ingress, egress, and utility purposes over all streets and roadways as shown by
                                                                          the map thereof in Book 34 of Plats, page 1, in the Office of the County Recorder of
                                                            15            Clark County, Nevada.
                                                            16          2.      BNY Mellon the beneficiary of record of a Deed of Trust that encumbers the Property
                                                            17   and was recorded on March 4, 2005, as Document Number 20050304-0000988, in the Official
                                                            18   Records of Clark County, Nevada (the Deed of Trust).
                                                            19          3.      On September 16, 2013, Castle Bay recorded a Foreclosure Deed as Document
                                                            20   Number 201309160002024 of the Official Records of Clark County, Nevada (the HOA Foreclosure
                                                            21   Deed), reflecting that NNB purchased the Property at Castle Bay's foreclosure sale of the Property
                                                            22   conducted on September 13, 2013 (the HOA Sale). NNB has not transferred its interest in the
                                                            23   Property and is still the title holder of record.
                                                            24          4.      On February 29, 2016, BNY Mellon initiated a quiet title action against NNB, Castle
                                                            25   Bay, and NAS in the United States District Court, District of Nevada, Case No. 2:16-cv-00416-JCM-
                                                            26   GWE (the Quiet Title Action).
                                                            27          5.      BNY Mellon, Castle Bay, NNB, and NAS have entered a confidential settlement
                                                            28   agreement in which they have settled all claims between them in this case. This stipulation and
                                                                 APN 125-36-411-078                        2
                                                                 42659275;1
                                                                    Case 2:16-cv-00416-JCM-GWF Document 53 Filed 12/03/18 Page 3 of 4




                                                            1    order applies to the matters addressed in this particular case only and has no relevance to any other

                                                            2    matter.

                                                            3          6.        The Deed of Trust survived and was not extinguished in any capacity by the HOA Sale.

                                                            4    The Deed of Trust remains a valid encumbrance against the Property following the recording of the

                                                            5    HOA Foreclosure Deed, and NNB's interest in the Property is subject to the Deed of Trust.

                                                            6     WILSON ELSER MOSKOWITZ EDELMAN &                    AKERMAN LLP
                                                                  DICKER LLP
                                                            7
                                                                  /s/ I-Che Lai                                       /s/ Tenesa S. Powell
                                                            8     JORGE A. RAMIREZ, ESQ.                              MELANIE D. MORGAN, ESQ.
                                                                  Nevada Bar No. 6787                                 Nevada Bar No. 8215
                                                            9     I-CHE LAI, ESQ.                                     TENESA S. POWELL, ESQ.
                                                                  Nevada Bar No. 12247                                Nevada Bar No. 12488
                                                            10    300 South Fourth Street, 11th Floor                 1635 Village Center Circle, Suite 200
                                                                  Las Vegas, NV 89101
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                      Las Vegas, NV 89134
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Attorneys for Defendant Castle Bay Shore Village Attorneys for Plaintiff Bank of New York Mellon
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  of Los Prados Homeowners Association
AKERMAN LLP




                                                            13
                                                                  HONG & HONG                                         NEVADA ASSOCIATION SERVICES, INC.
                                                            14
                                                                  /s/ Joseph Y. Hong                                  /s/ Brandon Wood
                                                            15    JOSEPH Y. HONG, ESQ.                                BRANDON WOOD, ESQ.
                                                                  Nevada Bar No. 5995                                 Nevada Bar No.
                                                            16    10781 West Twain Avenue                             6224 West Desert Inn Road
                                                                  Las Vegas, NV 89135                                 Las Vegas, Nevada 89146
                                                            17
                                                                  Attorneys for Defendant Nevada New Builds, LLC Attorneys for Defendant Nevada Association
                                                            18                                                   Services, Inc.
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 APN 125-36-411-078                           3
                                                                 42659275;1
                                                                    Case 2:16-cv-00416-JCM-GWF Document 53 Filed 12/03/18 Page 4 of 4



                                                                                                             ORDER
                                                            1
                                                                          Based on the above stipulation between Plaintiff The Bank of New York Mellon f/k/a the
                                                            2
                                                                 Bank of New York, as Trustee for the Certificateholders CWALT, Inc., Alternative Loan Trust
                                                            3
                                                                 2006--6CB, Mortgage Pass-Through Certificates, Series 2006-6CB (BNY Mellon) and defendants
                                                            4
                                                                 Castle Bay Shore Village of Los Prados Homeowners Association (Castle Bay), Nevada New
                                                            5
                                                                 Builds, LLC (NNB), and Nevada Association Services, Inc,. (NAS), the Parties' agreement, and
                                                            6
                                                                 good cause appearing therefore,
                                                            7
                                                                          IT IS ORDERED that the Deed of Trust recorded in the Official Records of Clark County,
                                                            8
                                                                 Nevada against the real property located 4913 Ocean Shores Way, Las Vegas, Nevada, APN 125-36-
                                                            9
                                                                 411-078 (the Property) on March 4, 2005, as Document Number 20050304-0000988, was not
                                                            10
                                                                 extinguished, impaired, or otherwise affected by the foreclosure sale of the Property conducted by
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Castle Bay on September 13, 2013 or the recording of the HOA Foreclosure Deed in the Official
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Records       of     Clark   County,   Nevada,     on    September      16,    2013,    as     Document
AKERMAN LLP




                                                            13
                                                                 Number 201309160002024, reflecting that NNB purchased the Property at the foreclosure sale.
                                                            14
                                                                 NNB's ownership interest in the Property is subject to the Deed of Trust.
                                                            15
                                                                          IT IS FURTHER ORDERED that BNY Mellon shall be entitled to record this
                                                            16
                                                                 STIPULATION AND ORDER CONFIRMING VALIDITY OF DEED OF TRUST in the Official
                                                            17
                                                                 Records of Clark County, Nevada in accordance with the rules of the Recorder's Office.
                                                            18
                                                                          IT IS FURTHER ORDERED that this order constitutes the final judgment of this Court,
                                                            19
                                                                 resolving all claims in this case with prejudice, each party to bear its own fees and costs.
                                                            20
                                                                                December
                                                                          DATED this        7, 2018.
                                                                                     _____ day of ___________________, 2018.
                                                            21

                                                            22
                                                                                                                         DISTRICT
                                                                                                                         UNITED   COURTDISTRICT
                                                                                                                                STATES JUDGE JUDGE
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 APN 125-36-411-078                            4
                                                                 42659275;1
